The opinion of the Court was delivered by
Fenner, J.
The motion to dismiss this appeal must prevail.
The record shows that on the motion of counsel for the defendant, the appeal was made returnable to this court at New Orleans, which motion and order were made on September 24th, 1889, after which date the next ensuing session of this court was at Shreveport, to which the law required that the appeal should be returned. This is fatal to the appeal. Sec. 4, Act 30, of 1878. State vs. Cloud, 40 Ann. 618. State vs. Jenkins, 36 Ann. 865.
It is, therefore, ordered that the appeal herein be dismissed.